EXHIBIT 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE FIRST QUARTER 2011 The following management’s discussion and analysis (“MD&A”), which is dated as of June 15, 2011, provides a review of the activities, results of operations and financial condition of Loncor Resources Inc. (the “Company”) as at and for the three month period ended March 31, 2011, as well as future prospects of the Company.This MD&A should be read in conjunction with the unaudited interim condensed consolidated financial statements of the Company as at and for the three month period ended March 31, 2011 (the “First Quarter Financial Statements”), together with the MD&A and audited consolidated financial statements as at and for the year ended December 31, 2010.All dollar amounts in this MD&A are expressed in United States dollars unless otherwise specified.Additional information relating to the Company is available on SEDAR at www.sedar.com. Forward-Looking Statements The following MD&A contains forward-looking statements.All statements, other than statements of historical fact, that address activities, events or developments that the Company believes, expects or anticipates will or may occur in the future (including, without limitation, statements regarding exploration results, potential mineralization and future plans and objectives of the Company) are forward-looking statements.These forward-looking statements reflect the current expectations or beliefs of the Company based on information currently available to the Company.Forward-looking statements are subject to a number of risks and uncertainties that may cause the actual results of the Company to differ materially from those discussed in the forward-looking statements, and even if such actual results are realized or substantially realized, there can be no assurance that they will have the expected consequences to, or effects on the Company.Factors that could cause actual results or events to differ materially from current expectations include, among other things, risks related to the exploration stage of the Company's mineral properties, uncertainties relating to the availability and costs of financing needed in the future, the possibility that future exploration results will not be consistent with the Company’s expectations, changes in equity markets, changes in commodity prices, fluctuations in currency exchange rates, inflation, political developments in the Democratic Republic of the Congo (the “DRC”), changes to regulations affecting the Company's activities, delays in obtaining or failure to obtain required project approvals, the uncertainties involved in interpreting geological data and the other risks involved in the mineral exploration business.Any forward-looking statement speaks only as of the date on which it is made and, except as may be required by applicable securities laws, the Company disclaims any intent or obligation to update any forward-looking statement, whether as a result of new information, future events or results or otherwise.Although the Company believes that the assumptions inherent in the forward-looking statements are reasonable, forward-looking statements are not guarantees of future performance and accordingly undue reliance should not be put on such statements due to the inherent uncertainty therein. 1 General The Company is engaged principally in the exploration of gold properties.The Company’s main exploration focus is in the Orientale and North Kivu provinces of the DRC where the Company holds or controls rights under 68 exploration permits, directly through a wholly-owned DRC subsidiary, Loncor Resources Congo SPRL, or under option agreements with the holders of the permits. During the first quarter of 2011 and up to the date of this MD&A, the Company carried out exploration activities at its Ngayu and North Kivu projects.Exploration consisted of gridding, mapping, soil, stream and rock geochemical sampling as well as core drilling within the exploration permit areas. In a press release dated May 16, 2011, the Company announced further high grade drilling results at the Company's Makapela prospect, Ngayu gold project, northeastern DRC. Exploration at Makapela is focusing on a quartz vein system being exploited by artisanal miners in three large pits (Main, North and Sele Sele) which are each between 170 meters and 290 meters in length, located along a strike of 2.2 kilometers. Soil geochemical results indicate that the mineralization continues between these three artisanal workings under a thick soil cover. On April 27, 2011, the Company announced that its common shares have been authorized for listing on the NYSE Amex in New York. The Company's registration statement filed with the United States Securities and Exchange Commission is now effective and the shares of the Company commenced trading on the NYSE Amex on April 27, 2011 under the trading symbol "LON". The Company retained its primary listing on the TSX Venture Exchange under the trading symbol "LN". In a press release dated March 29, 2011, the Company announced further drilling results from the Company’s Makapela and Yindi prospects at the Ngayu project. On March 16, 2011, the Company announced that it had commenced a major BLEG (Bulk Leach Extractable Gold) geochemical survey over the entire Ngayu project area of 4,550 square kilometers.The BLEG survey is being undertaken as part of the technical services agreemententered into between the Company and Newmont Mining Corporation of Canada Limited, a subsidiary of Newmont Mining Corporation ("Newmont"), pursuant to which Newmont will make available to the Company for consultation exploration technology and expertise and assist in the exploration of the Company’s Ngayu gold project. Reference is made the Company’s press releases dated March 16, 2011 and December 10, 2010 which have been filed on SEDAR at www.sedar.com. In February 2011, the Company completed concurrent brokered and non-brokered private placement equity financings.Pursuant to a “bought deal” private placement financing conducted by GMP Securities L.P. as lead underwriter, together with Comark Securities Inc. and Raymond James Ltd., the Company issued 8,500,000 common shares of the Company at a price of Cdn$2.35 per share, resulting in aggregate gross proceeds of Cdn$19,975,000.The Company also issued, by way of non-brokered private placement, to Newmont Mining Corporation of Canada Limited, 1,700,000 common shares of the Company at a price of Cdn$2.35 per share for aggregate proceeds of Cdn$3,995,000. 2 Qualified Person Peter N. Cowley, F.I.M.M.M, the Company’s President and Chief Executive Officer, is the "qualified person" (as such term is defined in National Instrument 43-101) responsible for the technical information in this MD&A. In a press release dated January 6, 2011, the Company announced further drilling results from the Company’s Makapela and Yindi prospects at the Ngayu project. Results of Operations For the three month period ended March 31, 2011, the Company reported a loss of $2,138,846 compared to a net loss of $865,400 reported for the three month period ended March 31, 2010. Significant changes in expenses occurred during the three month period ended March 31, 2011 in the expense categories described below as compared to the three month period ended March 31, 2010: Consulting, management and professional fees Consulting, management and professional fees increased to $716,162 during the first quarter of 2011 from $116,364 incurred during the first quarter of 2010. An amount of $572,188 with respect to consulting fees was incurred during the first quarter of 2011 in connection with the Company’s strategic planning and other corporate advice. This amount included $516,847 representing the fair value of stock options granted to consultants under the Company’s Stock Option Plan. During the first quarter of 2010, consulting fees amounted to $39,253. Professional fees, which were mainly legal, audit and accounting fees, increased to $110,573 during the first quarter of 2011 from $17,991 for the corresponding period in 2010 mainly related to higher accounting-related fees with respect to the Company’s transition to International Financial Reporting Standards (“IFRS”) effective January 1, 2011. Legal expenses incurred during the first quarter of 2011 were in relation to the Company’s general corporate activities, including compliance with securities regulatory requirements. Travel and promotion The Company incurred travel and promotion expenses of $136,769 during the three month period ended March 31, 2011 compared to $71,372 for the corresponding period in 2010 due to increased visits to the Company's projects in the DRC, as well as corporate travel costs in relation to the Company’s shareholder relations and business promotion activities. Employees’ benefits The Company employees’ benefits expense increased to $183,410 during the three months ended March 31, 2011 compared to $96,862 recorded during the three month period ended March 31, 2010 as a result of additional employees hired during the first quarter of 2011. Loss on derivative financial instruments A fair value adjustment expense of $753,362 was recorded for the three month period ended March 31, 2011, compared to $261,565 recorded during the three month period ended March 31, 2010, representing the change in the fair market value of the Company’s outstanding Canadian dollar denominated common share purchase warrants classified as derivative instruments in the consolidated statements of financial position. 3 Summary of Quarterly Results The following table sets out certain unaudited consolidated financial information of the Company for each of the last eight quarters, beginning with the first quarter of fiscal 2011.Only the financial information for the first quarters of 2011 and 2010 have been prepared in accordance International Accounting Standard (“IAS”) 34 Interim Financial Reporting using accounting policies consistent with IFRS issued by the International Accounting Standards Board. (“IASB”). The remaining quarters were reported in accordance with Canadian generally accepted accounting principles. The Company's presentation and functional currency is in the United States dollar. 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter Total revenue $
